Case: 09-10990 Document: 00511298759 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                     No. 09-10990
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOHNNY PERNELL HARRIS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:08-CR-189-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Johnny Pernell Harris
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967).           Harris has not filed a response.            Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-10990 Document: 00511298759 Page: 2 Date Filed: 11/18/2010

                                    No. 09-10990

         The record does reveal a clerical error in the judgment. See F ED. R. C RIM.
P. 36. Although the transcript of the June 26, 2009, revocation hearing clearly
reflects that the Government withdrew the charge that Harris violated Standard
Condition No. 10 of his supervised release by associating with a person convicted
of a felony, the district court’s judgment nevertheless indicates that Harris
violated this condition. This matter is REMANDED for correction of the clerical
error.




                                           2